

116 HRES 1267 IH: Expressing the sense of the House of Representatives that Congress must pass a pandemic excess profits tax on large corporations who have achieved windfall profits due to the COVID–19 public health crisis.
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1267IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Ms. Gabbard submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that Congress must pass a pandemic excess profits tax on large corporations who have achieved windfall profits due to the COVID–19 public health crisis.Whereas big technology corporations and big box retailers will emerge from the coronavirus crisis stronger than ever before, and with a greater economic advantage over smaller businesses; Whereas at a time when small businesses and Americans across the country are suffering catastrophic economic consequences due to the COVID–19 pandemic and government-mandated restrictions, certain corporations such as Amazon, Walmart, Zoom, and others have seen windfall profits due to the pandemic;Whereas ninety-nine percent of all businesses in the United States are small businesses, accounting for forty-four percent of the U.S. gross domestic product (GDP), employing forty-seven percent of our country’s workforce;Whereas according to a December national survey assessing the pandemic’s economic impact to small business, one-in-four small businesses will have to close their doors in the next six months if current economic conditions don’t improve;Whereas large technology companies like Amazon, Alphabet, Apple, and Facebook posted record profits during the COVID–19 pandemic;Whereas it would be neither fair nor good for the United States economy for large corporations who have gained a competitive advantage over small businesses due to government-mandated restrictions, to maintain such a competitive advantage in the post-pandemic economy; Whereas given most Americans and small businesses are struggling or shutting their doors while big corporations are seeing a windfall of excess profits due to the crisis, it is time to reinstate the wartime excess profits tax that was used during WWI and WWII to prevent certain corporations from crisis profiteering and opportunistically enriching themselves; Whereas excess profits taxes were originally adopted by Congress to siphon off war profits from company’s profiting as a result of the war and provide assistance to those who were struggling and who needed help the most;Whereas the economic impacts of the coronavirus pandemic continue to ravage small businesses and Americans across the country, and it is unethical and unconscionable that some corporations achieve windfall profits directly because of the pandemic crisis while everyone else suffers;Whereas the Federal Government is spending trillions of dollars in emergency assistance to help struggling individuals and businesses, pushing the country further into debt; andWhereas corporations who are experiencing obscene financial benefit and competitive advantage over other smaller corporations as a result of the pandemic have a responsibility to assist with the relief efforts for those struggling the most: Now, therefore, be itThat it is the sense of the House of Representatives that Congress should reinstate a pandemic excess profits tax on large corporations who have made excess profits due to the pandemic and related government restrictions by using average gross earnings from 2016, 2017, 2018, and 2019 and subtract the average from total 2020 gross earnings, and apply a 95-percent tax rate to the excess profits which shall be directed to fund economic relief to small businesses. 